NOTICE OF NON-RESPONSIVE AMENDMENT
The reply filed on March 16, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Fails to cancel non-elected claims 10-13. 
The Restriction Requirement and Election of Species Requirement were made FINAL in the Office Action of December 31, 2019 at the top of page 3. Arguments against these requirements are not proper at this time.
Independent Claim one was made SPECIFIC to the ELECTED “Rotary Tube Vacuum” Species – 1, with the amendments made to Claim one, adding a drum on July 15, 2020. Applicants’ attempts to coerce the interpretation of support structure 114 into reading on the drum 26 (as clearly depicted in Figure 10) of the elected RTV species are not well received.
The prosecution of this application was CLOSED with the Quayle Action of January 21, 2021, as was stated with the text of “Status” box number 4 of the Office Action Cover Sheet (Form PTOL-326), as well as on page two of the Office Action under the “Quayle Action” heading.
NON-ELECTED claims 10-13 were NEVER examined, searched nor considered.

The Amendment of March 16, 2021 has NOT been entered.


Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), 

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776